     Case 2:15-cv-06259-MWF-KES Document 322-3 Filed 04/17/20 Page 1 of 4 Page ID
                                      #:6067


1    Jon F. Monroy, SBN 51175
     Jennifer E. Gysler, SBN 143449
2    MONROY, AVERBUCK & GYSLER
     32123 Lindero Canyon Road, Ste 301
3    Westlake Village, CA 91361
     (818) 889-0661 Fax (818) 889-0667
4
     Attorneys for Defendants,
5    DEPUTY UPCHURCH, DEPUTY ZUNIGA,
     LT. MOSQUERA, SHERIFF JIM McDONNELL
6    (erroneously sued as Chief J. McDonnel),
     DEPUTY F. ABRIL, DEPUTY J. SANFORD,
7    DEPUTY M. TRIMBLE II, NURSE F. MOSCOSO;
     LT. A. SALINAS, SGT. GASATAYA, SGT. R.
8    GARCIA, SGT. J. MORALES,
     SGT. ROBERT THOMPSON (erroneously sued as
9    “Sgt. Toms”); DEPUTY M. ENRIQUEZ, JR.,
     DEPUTY J. GARIBAY, DEPUTY D. HAAS,
10   DEPUTY A. INES, DEPUTY J. LEW,
     DEPUTY RODRIGUEZ, DR. N. TEOPHILOV,
11   DR. B. FELAHY, DR. S. LITTLE, DR. A. PRYOR,
     DR. Y. SILVANSKAYA, DR. K. VIVO,
12   DR. P. ZOLNOUNI, NURSE J. ANDERSON,
     NURSE O. LUNA, NURSE B. MENEFEE,
13   NURSE C. TUTT
14
                          UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16

17

18
     ROBERT VOSKANYAN,                             )     Case No.: CV 15-6259 MWF (KES)
19                                                 )
                                                   )     JOINDER TO ANSWER TO FOURTH
20               Plaintiffs,                       )     AMENDED COMPLAINT AND
                                                   )     DEMAND FOR JURY TRIAL
21         vs.                                     )
                                                   )
22   L.A. SHERIFFS et al.                          )
                                                   )
23               Defendants                        )
                                                   )
24                                                 )
                                                   )
25                                                 )
                                                   )
                               Joinder to Answer to Fourth Amended Complaint

                                                    -1
     Case 2:15-cv-06259-MWF-KES Document 322-3 Filed 04/17/20 Page 2 of 4 Page ID
                                      #:6068


1          COMES NOW, Defendants LT. A. SALINAS, SGT. GASATAYA, SGT. R.
2
     GARCIA, SGT. J. MORALES, SGT. ROBERT THOMPSON (erroneously sued
3
     as “Sgt. Toms”); DEPUTY M. ENRIQUEZ, JR., DEPUTY J. GARIBAY,
4

5    DEPUTY D. HAAS, DEPUTY A. INES, DEPUTY J. LEW, DEPUTY
6
     RODRIGUEZ, DR. N. TEOPHILOV, DR. B. FELAHY, DR. S. LITTLE, DR. A.
7
     PRYOR, DR. Y. SILVANSKAYA, DR. K. VIVO, DR. P. ZOLNOUNI, NURSE
8

9
     J. ANDERSON, NURSE O. LUNA, NURSE B. MENEFEE, and NURSE C.

10   TUTT, (hereinafter “additionally named and served defendants”), and hereby Join
11
     in the Answer to the Fourth Amended Complaint (Doc. 171) previously filed on
12
     October 22, 2018.
13

14         These additionally named and served defendants join and incorporate herein,

15   each of the answers/responses to plaintiff’s allegations as well as the affirmative
16
     defenses set forth therein, as well as the demand for relief and for a jury trial.
17
     DATED: July 5, 2019                MONROY, AVERBUCK & GYSLER
18

19
                                        _Jennifer E. Gysler______________.
20
                                        JON F. MONROY
21                                      JENNIFER E. GYSLER
                                        Attorneys for Defendants
22

23

24

25


                              Joinder to Answer to Fourth Amended Complaint

                                                   -2
     Case 2:15-cv-06259-MWF-KES Document 322-3 Filed 04/17/20 Page 3 of 4 Page ID
                                      #:6069


1
                              REQUEST FOR JURY TRIAL
2

3          Defendants hereby request a Trial by jury.
4    DATED: July 5, 2019                      MONROY, AVERBUCK & GYSLER
5

6                                             Jennifer E. Gysler________.
7                                             JON F. MONROY
                                              JENNIFER E. GYSLER
8                                             Attorneys for Defendants
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                            Joinder to Answer to Fourth Amended Complaint

                                                 -3
     Case 2:15-cv-06259-MWF-KES Document 322-3 Filed 04/17/20 Page 4 of 4 Page ID
                                      #:6070


1                                    PROOF OF SERVICE
2
     STATE OF CALIFORNIA – COUNTY OF LOS ANGELES
     CCP 1013(A)
3           I am employed in the County of Los Angeles, State of California. I am over
     the age of 18 years and not a party to the within action; my business address is
4
     32123 Lindero Canyon Road, Suite 301, Westlake Village, CA 91361.
5           On July 5, 2019, I caused to be served the foregoing document described as
     on the interested parties in this action:
6
     JOINDER TO ANSWER TO FOURTH AMENDED COMPLAINT
7    [ ] By telecopier: By transmitting an accurate copy via telecopy to the person and
     telephone number as follows:
8           [X] by placing [ ] the original [X] a true copy thereof enclosed in sealed
9
     envelopes addressed as follows:
     “Legal Mail”
10   Robert Voskanyan
     CDC BA9729
11
     Mule Creek State Prison
12   E - 20 - A - 101 u
     PO Box 409090
13   Ione, CA 95640
14    [ X ] BY MAIL:
     [ ] I deposited such envelope in the mail at Westlake Village, California. The
15   envelope was mailed with postage thereon fully prepaid.
16
     [X ] As follows: I am “readily familiar” with the firm’s practice of collection and
     processing correspondence for mailing. Under the practice it would be deposited
17   with U.S. Postal Service on that same day with postage thereon fully prepaid at
     Westlake Village, California in the ordinary course of business. I am aware that on
18
     motion of the party served, service is presumed invalid if postal cancellation date
19   or postage meter date is more than one day after date of deposit for mailing in
     affidavit.
20   [ ] BY PERSONAL SERVICE: I caused such envelope to be delivered by
21
     hand to addressee or offices of addressee.
     []     (STATE) I declare under penalty of perjury under the laws of the State of
22   California that the above is true and correct.
     [x ] (FEDERAL)             I declare that I am employed in the office of a member of
23
     the bar of this Court at whose direction the service was made.
24          Executed on July 5, 2019, at Westlake Village, California.
     Jennifer E. Gysler                        ___Jennifer E. Gysler________________.
25
                                                     (signature)

                             Joinder to Answer to Fourth Amended Complaint

                                                  -4
